Case 0:18-cv-61047-UU Document 254 Entered on FLSD Docket 08/08/2019 Page 1 of 2
  '
   5o)4r (IFCThGO f:
   j.
    3q?fxlh'Ikf4G'g9t,('tQsC
   ..


   (72te )-
          tfbFf3Qt
                 s î-f J3d's''
                             o
  (Insertyourname andaddressj                                                                                       FILED BY                     D,C.

  (Insertdate)                                                                                                               ACJC 27 2219
   $'1.c11q                                                                                                                   ANGELAE.NOBLE
                                                                                                                              CLERKU S DIG'
                                                                                                                                          LCTL
                                                                                                                             s.o.oFF'
                                                                                                                                    t-
                                                                                                                                     k.-MIAMI
  Clerk of the Court
  AU N:Honorabte Ursuta Ungaro
  US a strict Court
  400 N.Miam iAve.
  Miam i, FL 33128


  RE:USA v US Stem CettCtinic and others,Case 18-cv-61047-UU
  The Honorabte Ursuta Ungaro:
  This is an appeatin the above referenced case to reverse the decision thatattpatient sam ptes
  th.at are Ftored be destroyed with.  in 30 days ofJune 25,2019.These therapies have been Ufe-
  changing forso m any famities,accom ptished whattradition m edid ne has failed,and
  im rrpved tbe qtlnlity T7f
                           ,'if'p of thc rnel'>n''
                                                 ,.:oe'7''tG/c'-'
                                                                >ee-''-Q 'G'-''- -G-'#T*47--1- -4%-n-.
                                                                                                     *
  offered no hope for these patients and m ost exhausted attthose options w ith no success.The
  *..-..VC*.J,-- .-I .- .-An= - .- .-- +Ca....- +h..-+ ...- .- -e m.*.W '.-.W .*v-.2 4'-;1'-Q W -..n.Q ew*e-ewm-*C- e- e'CQ ,- -44- e'l'e.
                                   1                            J                         J                          ..#
  J..-.-I.-.IJ..-,.. u ....-*.L.


  The individuatsam ptesstored are the personatproperty ofd tizens of the United States of
  /.= .car'
          li
           '
           -n and perci
                      nk
                       -in!rxr,
                              nr
                               ,a
                                zxr'
                                   f'
                                    ;
                                    ,r.
                                      -
                                      .m=-.-. L.= --2--.'-'-.
                                                            =--1.:
                                                                 ---,' -.
                                                                        -'''=*'
                                                                              !na''*'.
                                                                                     -1zz'x,
                                                                                           ,'
                                                                                            xv'-x,
                                                                                                 ---- '
                                                                                                      rL.-
  guarantee ofdue processforatlpersons requires the governmentto respect attrights,
  (;,rarnnf'moc pma prntorf'innc nfff
                       .              ncclorlhy f'ho 1Iç rnncf'if'ssf'inn anrla!Iapplivxhlo ctxf'lpf'oc
  before the governm ent can deprive any person of tife,tiberty,or property.Due process
  tu qentially glm rantetu that a parf' y w illreroivo a fllnaam ontally fair;nrdorlyr and il       J l
                                                                                                      e Jillrlir-inl
  prœ eeding which has not taken ptace forthose having stored sam ptes at US Stem Cell.The
  rightq off'he citizenK gljaranteed llndertlv l1.G.ConKtitlltion are being violated and reversing
  the dedsion is the onty option forprotecting those rights.


  Sincerety,
                               #


   fI sertyournamel
                  ,
Case 0:18-cv-61047-UU Document 254 Entered on FLSD Docket 08/08/2019 Page 2 of 2




 JO HN BRETAGNA
 530 natingham cl
                ose
 palm harH ; 34* 3
 8/5/19
 itis unfortunate ofthe adverse effed sofsome donars.my wife has Iale stage dementia art ihave
 arthritic hips and iam hersole caregivec

 the trip was very di
                    fficultto extrad the stem cellsand œ stly,

 the effectofthe stem cells forourwellbeing is enormous.

  ihope the courts take thisinto œ nsi
                                     deration.

  please Ietus keep and use ouradix se s'
                                        tem cells.


  sincerelv

       b             .
